Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20               PageID.2149   Page 1 of 13



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


TERRY PATTERSON, # 252655,

                     Petitioner,                         Case Number: 1:15-cv-12431
                                                         Honorable Thomas L. Ludington
v.

JEFF WOODS,

                 Respondent.
____________________________________/

      OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
     CORPUS, DENYING CERTIFICATE OF APPEALABILITY, AND DENYING
                 LEAVE TO APPEAL IN FORMA PAUPERIS

        Petitioner Terry Patterson, a Michigan prisoner, is serving two parolable life

sentences for conspiracy to commit first-degree murder and assault with intent to commit

murder. Patterson was sixteen years old at the time of the offenses. He now seeks a writ

of habeas corpus under 28 U.S.C. § 2254. Patterson argues that his parolable life sentences

violate the Eighth Amendment’s prohibition on cruel and unusual punishment and that his

failure to raise this claim on state-court direct appeal should be excused because it is based

upon new rules of law that apply retroactively. For the reasons set forth, the petition will

be denied and a certificate of appealability will not be issued.

                                              I.

        The evidence presented at trial showed that on March 16, 1996, Patterson and one

of his two co-defendants, Justin Rose robbed a general store in St. Clair County. The store

owner, Dale Reusser, was shot in the head. Reusser survived, but suffered serious mental
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20           PageID.2150     Page 2 of 13



and physical impairment.     The Michigan Court of Appeals further summarized the

evidence implicating Patterson:

       Numerous witnesses testified regarding defendant’s planning of the robbery
       about a week before the robbery occurred, defendant’s statement that guns
       were needed for the robbery so that no witnesses would be left behind,
       defendant’s participation in stealing the guns prior to the robbery and hiding
       the guns thereafter, and defendant’s admission after the crimes that he had
       robbed the store and had shot the store employee. Moreover, another witness
       identified defendant Patterson as one of the two people she saw behind the
       counter in the store on the night of the robbery.

People v. Patterson, No. 199246, 1998 WL 1989753, at *2 (Mich. Ct. App. Sept. 18, 1998).

       Following a jury trial in St. Clair County Circuit Court, Patterson was convicted of

conspiracy to commit first-degree murder, Mich. Comp. Laws §§ 750.316(1)(a) &

750.157a, assault with intent to murder, Mich. Comp. Laws § 750.83, armed robbery,

Mich. Comp. Laws § 750.529, conspiracy to commit armed robbery, Mich. Comp. Laws

§§ 750.529 & 750.157a, receiving and concealing stolen firearms, Mich. Comp. Laws

§ 750.535, and felony firearm, Mich. Comp. Laws § 750.227b. On March 8, 1999, the trial

court sentenced him to concurrent sentences of parolable life for conspiracy to commit

first-degree murder and assault with intent to commit murder, 40 to 60 years for armed

robbery, 20 to 60 years for conspiracy to commit armed robbery, 6 to 10 years for receiving

and concealing stolen property, and a two-year consecutive sentence for felony-firearm.

       Patterson appealed his convictions to the Michigan Court of Appeals, seeking relief

on these grounds: (1) the trial court abused its discretion by denying motion for severance;

(2) insufficient evidence supported Patterson’s convictions; (3) the trial court improperly

                                           -2-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20             PageID.2151      Page 3 of 13



denied request for jury instruction on lesser included offense; (4) the trial court abused its

discretion by sentencing Patterson as an adult rather than a juvenile; and (5) the sentence

violated the principle of proportionality. The Michigan Court of Appeals affirmed

Patterson’s convictions, but remanded the case to the trial court because the court failed to

hold a hearing as required by Mich. Comp. Laws § 769.1(3) and Mich. Ct. Rule 6.931(E)(3)

before sentencing Patterson as an adult. People v. Patterson, No. 199246, 1998 WL

1989753, *3 (Mich. Ct. App. Sept. 18, 1998).

       On remand, the trial court held a resentencing proceeding to consider on the record

the relevant criteria to determine whether Patterson should be sentenced as an adult. After

considering the evidence the trial court was “convinced beyond any doubt whatsoever that

… it’s necessary and required that the sentencing of Terry Patterson take place in the

confines of the Adult System.” (ECF No. 15-14, PageID.1820-21.) The court sentenced

Patterson to the same sentence originally imposed. (Id. at PageID.1826-27.)

       Patterson returned to the Michigan Court of Appeals and filed a supplemental brief,

raising these claims: (1) the trial court failed to conduct the juvenile dispositional hearing

as ordered by the court; (2) the trial court abused its discretion by determining that

Patterson should be sentenced as an adult; (3) the sentence imposed violates the principle

of proportionality; and (4) the trial court judge erred by failing to recuse himself before the

resentencing proceeding. The Michigan Court of Appeals affirmed Patterson’s sentences.

People v. Patterson, No. 199246, 1999 WL 33326820 (Mich. Ct. App. Dec. 17, 1999).


                                             -3-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20            PageID.2152      Page 4 of 13



       Patterson’s application for leave to appeal in the Michigan Supreme Court was

rejected for filing because it was not filed within the 56-day time limit. (ECF No. 15-17.)

       In June 2013, Patterson filed a motion for relief from judgment in the trial court. He

claimed that under Miller v. Alabama, 567 U.S. 460 (2012), his “mandatory” life sentence

violates the Eighth Amendment’s prohibition on cruel and unusual punishment. The trial

court denied the motion because Miller applied to sentences of mandatory life without

parole for juvenile offenders, not, as in Patterson’s case, juvenile offenders sentenced to

parolable life. (ECF No. 15-18, PageID.2048-2053.) The Michigan Court of Appeals

denied Patterson’s application for leave to appeal, People v. Patterson, No. 325995 (Mich.

Ct. App. Apr. 30, 2015), as did the Michigan Supreme Court. People v. Patterson, 499

Mich. 913 (Mich. May 2, 2016).

       Patterson then filed this habeas petition. He raises these claims:

       I.    Are Patterson’s life sentences unconstitutional under the Eighth
       Amendment’s prohibition on cruel and unusual punishment in light of the
       United States Supreme Court’s holdings in Graham v. Florida and Miller v.
       Alabama?

       II.     Did Patterson show “good cause” and “actual prejudice” for failing to
       raise his Eighth Amendment claim under Graham and Miller on direct appeal
       on the basis of new rules of laws that apply retroactively on collateral review?

                                             II.

       Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the

following standard of review for habeas cases:

                                            -4-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20              PageID.2153      Page 5 of 13



       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to
       any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim —

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme
       Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of
       the facts in light of the evidence presented in the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question

of law, or if the state court decides a case differently than the Supreme Court has on a set

of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-406 (2000).

An “unreasonable application” occurs when “a state-court decision unreasonably applies

the law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409. A federal

habeas court may not “issue the writ simply because that court concludes in its independent

judgment that the relevant state-court decision applied clearly established federal law

erroneously or incorrectly.” Id. at 411.

       The AEDPA “imposes a highly deferential standard for evaluating state-court

rulings,” and “demands that state-court decisions be given the benefit of the doubt.” Renico

v. Lett, 559 U.S. 766, 773 (2010) (internal citations omitted).              A “state court’s

determination that a claim lacks merit precludes federal habeas relief so long as ‘fairminded

jurists could disagree’ on the correctness of the state court’s decision.” Harrington v.

Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664
                                             -5-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20            PageID.2154      Page 6 of 13



(2004)). The Supreme Court has emphasized “that even a strong case for relief does not

mean the state court’s contrary conclusion was unreasonable.” Id. at 102. Pursuant to

section 2254(d), “a habeas court must determine what arguments or theories supported or

. . . could have supported, the state court’s decision; and then it must ask whether it is

possible fairminded jurists could disagree that those arguments or theories are inconsistent

with the holding in a prior decision” of the Supreme Court. Id. A “readiness to attribute

error [to a state court] is inconsistent with the presumption that state courts know and

follow the law.” Woodford v. Viscotti, 537 U.S. 19, 24 (2002).

       A state court’s factual determinations are presumed correct on federal habeas

review. See 28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of

correctness only with clear and convincing evidence. Id. Moreover, for claims that were

adjudicated on the merits in state court, habeas review is “limited to the record that was

before the state court.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011).

                                             III.

                                             A.

       Respondent argues that the habeas petition was filed after the expiration of the one-

year limitations period. A one-year limitations period applies to all habeas corpus petitions.

See 28 U.S.C. § 2244(d)(1). A prisoner must file a federal habeas corpus petition within

one year from the latest of the following four dates:

       (A) the date on which the judgment became final by the conclusion of direct
       review or the expiration of the time for seeking such review;

                                            -6-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20            PageID.2155      Page 7 of 13



       (B) the date on which the impediment to filing an application created by State
       action in violation of the Constitution or laws of the United States is removed,
       if the applicant was prevented from filing by such State action;

       (C) the date on which the constitutional right asserted was initially
       recognized by the Supreme Court, if the right has been newly recognized by
       the Supreme Court and made retroactively applicable to cases on collateral
       review; or

       (D) the date on which the factual predicate of the claim or claims presented
       could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

       Respondent maintains that the one-year limitations period should be measured from

the date Patterson’s convictions became final. 28 U.S.C. § 2244(d)(1)(A). Patterson argues

that the starting date should be measured from the date the constitutional right relied on to

support his claim was originally recognized by the Supreme Court. 28 U.S.C. §

2244(d)(1)(C).

       Patterson argues that his petition is timely under § 2244(d)(1)(C) because it is based

on a retroactive change in the law as held in Graham v. Florida, 560 U.S. 48 (2010) and

Miller v. Alabama, 567 U.S. 640 (2012). However, neither of these cases is applicable to

Patterson’s circumstances. In Graham v. Florida, the Court concluded that the Eighth

Amendment bars mandatory sentences of life without parole for juvenile offenders who

commit non-homicide offenses. 560 U.S. at 74-75. In Miller v. Alabama, the Supreme

Court held that the mandatory imposition of a life without parole sentence on juvenile

offenders is cruel and unusual punishment. Id. at 465.


                                            -7-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20                            PageID.2156          Page 8 of 13



         Under Michigan law, certain lifetime sentences are ineligible for parole. Michigan

Compiled Laws § 791.234(6) provides:

         (6) A prisoner sentenced to imprisonment for life for any of the following is
         not eligible for parole…:
                    (a) First degree murder in violation of section 316 of the Michigan
                        penal code, 1931 PA 328, MCL 750.316.
                    (b) A violation of section 16(5) or 18(7) of the Michigan penal
                        code, 1931 PA 328, MCL 750.16 and 750.18.
                    (c) A violation of chapter XXXIII of the Michigan penal code,
                        1931 PA 328, MCL 750.200 to 750.212a.
                    (d) A violation of section 17764(7) of the public health code, 1978
                        PA 368, MCL 333.17764.
                    (e) First degree criminal sexual conduct in violation of section
                        520b(2)(c) of the Michigan penal code, 1931 PA 328, MCL
                        750.520b.
                    (f) Any other violation for which parole eligibility is expressly denied
                        under state law.

M.C.L. § 791.234(6).1

         Other lifetime sentences are eligible for parole. Michigan Compiled Laws §

791.234(7) provides:

         …[A] prisoner sentenced to imprisonment for life, other than a prisoner
         described in subsection (6), is subject to the jurisdiction of the parole board
         and may be placed on parole according to the conditions prescribed in
         subsection (8) if he or she meets any of the following criteria:
                   (a) Except as provided in subdivision (b) or (c), the prisoner has
                       served 10 calendar years of the sentence for a crime committed
                       before October 1, 1992 or 15 calendar years of the sentence for
                       a crime committed on or after October 1, 1992.

1
  The Michigan Court of Appeals has deemed M.C.L. § 791.234(6)(a) unconstitutional following the Supreme
Court’s decision in Miller v. Alabama. People v. Carp, 298 Mich. App. 472, 538 (2012) (“[W]e find that MCL
791.234(6)(a) is unconstitutional as currently written and applied to juvenile homicide offenders. When sentencing a
juvenile, defined now as an individual below 18 years of age for a homicide offense, the sentencing court must, at
the time of sentencing, evaluate and review those characteristics of youth and the circumstances of the offense as
delineated in Miller and this opinion in determining whether following the imposition of a life sentence the juvenile
is to be deemed eligible or not eligible for parole.”)

                                                       -8-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20           PageID.2157      Page 9 of 13



                 (b) Except as provided in subsection (12), the prisoner has served
                     20 calendar years of a sentence for violating, or attempting or
                     conspiring to violate, section 7401(2)(a)(i) of the public health
                     code, 1978 PA 368, MCL 333.7401, and has another
                     conviction for a serious crime.
                 (c) Except as provided in subsection (12), the prisoner has served
                     17- ½ calendar years of the sentence for violating, or
                     attempting or conspiring to violate, section 7401(2)(a)(i) of the
                     public health code, 1978 PA 368, MCL 333.7401, and does not
                     have another conviction for a serious crime.

M.C.L. § 791.234(7)

       Patterson did not receive a non-parolable life sentence. He was sentenced to life

with the possibility of parole. Neither Graham nor Miller restrains a sentencing court’s

ability to sentence a juvenile offender to life with parole. See Graham, 560 U.S. at 75 (“A

State is not required to guarantee eventual freedom to a juvenile offender…”); Atkins v.

Crowell, 945 F.3d 476, 478 (6th Cir. 2019) (“Miller’s holding simply does not cover a

lengthy term of imprisonment that falls short of life without parole.”).

       The one-year limitations period is thus measured from the date Patterson’s

convictions became final. See 28 U.S.C. § 2244(d)(1)(A). The Michigan Court of Appeals

affirmed Patterson’s convictions on December 17, 1999. The Michigan Supreme Court

rejected his application for leave to appeal because it was untimely. (See ECF No. 15-17.)

Patterson appealed his conviction to the Michigan Court of Appeals, but not to the

Michigan Supreme Court because his application for leave to appeal was rejected as

untimely. (See ECF 5-24.) A defendant has fifty-six days from the date of the Michigan

Court of Appeals’ decision to file a delayed application for leave to appeal to the Michigan

                                            -9-
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20             PageID.2158     Page 10 of 13



 Supreme Court. See Michigan Court Rule 7.302(C)(3). The Michigan Court of Appeals

 affirmed Patterson’s convictions on December 17, 1999.            See Patterson, 1999 WL

 33326820, *1. Patterson’s convictions became final when the time for seeking review to

 the Michigan Supreme Court expired -- February 12, 2000. See Gonzalez v. Thaler, 565

 U.S. 134, 150 (2012) (holding that when a petitioner does “not appeal to the State’s highest

 court, his judgment [becomes] final when his time for seeking review with the State’s

 highest court expire[s]”). The one-year limitations period commenced the following day,

 on February 13, 2000, and expired one year later on February 13, 2001. Patterson filed a

 post-conviction motion with the state court on June 2013, well after the one-year

 limitations period expired. A state court post-conviction motion that is filed after the

 limitations period expired does not toll that period pursuant to 28 U.S.C. § 2244(d)(2)

 because there is no period left to be tolled. See DiCenzi v. Rose, 452 F.3d 465, 468 (6th

 Cir. 2006) (a properly-filed post-conviction motion tolls the limitations period, but it does

 not “restart” a limitations period that has already run). Under § 2244(d)(1)(A), the petition

 is untimely.

        Finally, Patterson does not allege nor does the record support that he is entitled to

 equitable tolling of the limitations period.

                                                 B.

        Alternatively, even if Patterson’s untimeliness is excused, Patterson is not entitled

 to relief on the merits. The state court held that Patterson’s sentence did not violate Miller

 because, as discussed, Patterson was not sentenced to life without possibility of parole.
                                                - 10 -
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20             PageID.2159     Page 11 of 13



 (See ECF No. 15-18, PageID.2052.) The state court’s decision is not contrary to, or an

 unreasonable application of, Supreme Court precedent.

        First, a decision is “contrary to” Supreme Court precedent only if “‘the state court

 applies a rule different from the governing law set forth in’ the Supreme Court’s decision,

 ‘or if it decides a case differently than [the] Court has done on a set of materially

 indistinguishable facts.’” Atkins, 945 F.3d at 478 (quoting Bell v. Cone, 535 U.S. 685, 694

 (2002)) Miller and Graham concerns only life-without-parole sentences. Id. The facts of

 Patterson’s case (life with the possibility of parole) are materially distinguishable from the

 facts of Miller and Graham (no possibility of parole). The state court’s decision was not

 contrary to Miller or Graham.

        The state court’s decision also was not an unreasonable application of Miller. The

 Supreme Court has not held, in Miller, Graham or any other case, that the Eighth

 Amendment prohibits a juvenile from receiving a sentence which leaves him eligible for

 parole only very late in life or which makes his release on parole unlikely but not

 impossible. See Starks v. Easterling, 659 F. App’x 277, 280-81 (6th Cir. 2015) (“The

 Supreme Court has not yet explicitly held that the Eighth Amendment extends to juvenile

 sentences that are the functional equivalent of life [without parole].”); Bunch v. Smith, 685

 F.3d 546, 550 (6th Cir. 2012) (holding that Graham did not apply to consecutive, fixed-

 term sentences for multiple nonhomicide offenses which may result in the functional

 equivalent of life without parole). In fact, the Supreme Court regarded a “lifetime prison

 term with the possibility of parole” as a constitutional alternative to non-parolable life in
                                             - 11 -
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20               PageID.2160      Page 12 of 13



 Miller. See Miller, 567 U.S. at 489 (emphasis in original). Application of Miller and

 Graham to a case involving a sentence of life with the possibility of parole would require

 an extension of that precedent. Atkins, 945 F.3d at 479. A state decision cannot have

 unreasonably applied a Supreme Court precedent if, as in this case, a habeas petitioner

 needs a federal court “to extend that precedent” to obtain relief. Id. (quoting White v.

 Woodall, 572 U.S. 415, 426 (2014)).

        Patterson fails to show the state court’s denial of his claim was “contrary to, or

 involved an unreasonable application of, clearly established Federal law.” 28 U.S.C.

 § 2254(d).

                                               IV.

        Before Patterson may appeal this decision, a certificate of appealability must issue.

 See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A court may issue a certificate of

 appealability “only if the applicant has made a substantial showing of the denial of a

 constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on the merits, the

 substantial showing threshold is met if the petitioner demonstrates that reasonable jurists

 would find the court’s assessment of the claim debatable or wrong. Slack v. McDaniel,

 529 U.S. 473, 484-85 (2000). When a court denies relief on procedural grounds without

 addressing the merits, a certificate of appealability should issue if it is shown that jurists of

 reason would find it debatable whether the petitioner states a valid claim of the denial of a

 constitutional right, and that jurists of reason would find it debatable whether the district

 court was correct in its procedural ruling. See id.
                                              - 12 -
Case 1:15-cv-12431-TLL-EAS ECF No. 16 filed 06/16/20                                  PageID.2161   Page 13 of 13



        In this case, reasonable jurists would not debate the conclusion that the petition is

 untimely and fails to state a claim upon which habeas corpus relief should be granted. The

 Court declines to issue a certificate of appealability.

                                                          V.
        Accordingly, it is ORDERED that the petition for writ of habeas corpus and a

 certificate of appealability are DENIED.

        It is further ORDERED that Petitioner may not proceed in forma pauperis on

 appeal because an appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).



 Dated: June 16, 2020                                             s/Thomas L. Ludington
                                                                  THOMAS L. LUDINGTON
                                                                  United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to Terry
                        Patterson #252655, CHIPPEWA CORRECTIONAL FACILITY,
                        4269 W. M-80, KINCHELOE, MI 49784 by first class U.S. mail on
                        June 16, 2020.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                        - 13 -
